Citation Nr: 0929086	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  04-42 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for varicose veins of the 
lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran had recognized Philippine guerilla service from 
April 1945 to January 1946.  

By its decision of August 2008, the Board of Veterans' 
Appeals (Board) determined that new and material evidence had 
been received to reopen the veteran's previously denied claim 
for service connection for varicose veins of the lower 
extremities.  In addition, the Board remanded the veteran's 
reopened claim to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines, through the VA's Appeals Management Center (AMC) 
in Washington, DC.  The primary purpose of such remand was to 
obtain a VA medical examination and opinion.  Following the 
AMC's completion of the actions requested, the case has since 
been returned to the Board for further review.  

Notice is taken that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Varicose veins of the lower extremities, which pre-
existed service, underwent an increase in severity during the 
veteran's period of recognized guerilla service, thereby 
raising a presumption of aggravation.  

2.  There is ample medical evidence of a current diagnosis of 
varicose veins of the lower extremities and the relevant 
evidence does not clearly and unmistakably show that this 
vascular disorder was not aggravated during active service.





CONCLUSION OF LAW

Varicose veins of the lower extremities, which preexisted 
service, were aggravated therein; service connection for 
varicose veins with venous insufficiency is warranted.  38 
U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
VCAA, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.159A, 3.326(a) (2008).  
The VCAA has also been the subject of various holdings of 
Federal courts. However, as the Board herein finds that there 
exists a plausible basis in the record for a grant of service 
connection for varicose veins of the lower extremities, the 
need to discuss VA's efforts to comply with the VCAA, its 
implementing regulations, and the interpretive jurisprudence, 
is obviated.

The Veteran alleges that his varicose veins began in service, 
or, in the alternative, that they preexisted his period of 
military service and were aggravated therein.  

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical 
evidence is needed to support a finding that the pre-existing 
disorder increased in severity in service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war, and the claimed disease or injury is combat-
related, lay evidence of in-service incurrence or aggravation 
of a disease or injury shall be accepted if consistent with 
the circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  In this instance, 
the appellant alleges combat service, but he does not contend 
that his varicose veins are of combat origin; rather he 
alleges such disorder originated in service, or 
alternatively, was aggravated by service.  Notice is taken, 
too, that 38 U.S.C.A. § 1154(b) does not address the 
questions of the existence of a present disability or of a 
nexus between such disability and service, both of which are 
required for a grant of service connection.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).

A partially legible copy of the Veteran's separation medical 
examination, which was conducted in January 1946, is of 
record.  Upon that examination, it appears that no varicose 
veins were in evidence.  However, it is apparent that the 
Veteran's service treatment records are incomplete.  In light 
of the apparent missing service treatment records, the Board 
recognizes that it should employ a "heightened" duty "to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule."  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217- 18 (2005), quoting O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. 
Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent 
does "not establish a heightened 'benefit of the doubt,' only 
a heightened duty of the Board to consider applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."

A private medical examination in February 1951, less than 5 
years post-service, confirmed the existence of the veteran's 
varicose veins.  Moreover, credible, sworn statements are 
presented from individuals who served with the Veteran in the 
Philippine guerillas and who personally observed veteran's 
leg veins were enlarged and underwent further enlargement 
during his period of service.  

Evidence furnished by examining and treating medical 
professionals includes a December 1995 statement reflecting 
the veteran's account that his varicose veins were made worse 
by service, and a September 2003 report indicating the 
examiner's opinion that the veteran's varicose veins were 
apparently incurred in service.  Also of record is a December 
2005 statement from an attending physician who reported that 
the Veteran possibly incurred varicose veins as a resulting 
effect of overexposure to harsh and cruel elements during 
wartime.  

In an effort to allay any confusion as to the relationship 
between the veteran's varicose veins and his period of 
military service, the Board requested that a VA medical 
examination be undertaken, with solicitation of a medical 
opinion as to the etiology of the veteran's varicose veins.  
That examination, performed in November 2008, yielded 
diagnoses of bilateral varicose veins with venous 
insufficiency.  In the opinion of the examiner, it was at 
least as likely as not that the veteran's varicose veins were 
aggravated by active service.  The veteran's varicose veins 
were noted to be severe and consistent with chronic venous 
stasis due to prolonged standing.  The record was noted by 
the examiner to reference the existence of varicose veins 
prior to active service, with the Veteran claiming that his 
condition worsened during active service.  Although the 
Veteran was noted to be a teacher by profession after the 
war, the effect of his tour of duty during the war could not, 
in the examiner's opinion, be discounted although his period 
of military service was of short duration.  Nonetheless, the 
examiner determined that it was significant since it occurred 
during the veteran's youth at an age when varicose veins were 
not common in the general population.  

While no presumption of soundness is for application in this 
instance, the record reasonably supports findings that the 
veteran's varicose veins pre-existed his entry onto active 
duty and underwent an increase in severity during service, 
which raises a presumption of aggravation.  38 C.F.R. 
§ 3.306.  In addition to the lay statements submitted by 
service buddies indicating such increase in severity, it is 
pertinent to note that, with respect to the Veteran's 
statements regarding in-service varicose veins, in Barr v. 
Nicholson, 21 Vet App 303 (2007), the Court of Appeals for 
Veteran's Claims indicated that varicose veins was a 
condition involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."  Thus, the veteran's lay 
statements regarding an increase in varicose vein 
symptomatology during service represent competent evidence.  

The law provides that the burden to show no aggravation of a 
pre-existing disease or disorder during service is an onerous 
one that lies with the government.  See Cotant v. Principi, 
17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3-
2003.  There are medical opinions of record that support a 
finding of in-service aggravation.  There is also competent 
evidence contraindicating entitlement but, as VA must show by 
clear and unmistakable evidence that there was no in-service 
aggravation, there is no question that the presumption of 
aggravation is not rebutted.  Id.  On that basis, a grant of 
service connection is warranted for varicose veins of the 
lower extremities, with venous insufficiency.  


ORDER

Service connection for varicose veins of the lower 
extremities, with venous insufficiency is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


